Citation Nr: 0207196	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-22 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
and, if so, whether the grant of service connection for a 
back disability is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1967 to November 1969, when he was discharged 
for physical disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2000 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back disability.  That 
decision also denied service connection for a cardiovascular 
disability, a bilateral leg disability, a bilateral eye 
condition, diabetes, and a disability manifested by numbness 
of the hands.  At his hearing held at the RO in February 2002 
before the undersigned traveling Member of the Board, the 
veteran withdrew his appeals as to all issues except his 
claim for service connection for a low back disability.  The 
Board will consider the issues of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for spondylosis without spondylolisthesis, L5-S1, 
bilaterally, including whether service connection is 
warranted for that disability.

The record shows that a rating decision of December 1969 
denied service connection for spondylosis without 
spondylolisthesis, L5-S1, bilaterally.  The veteran was 
notified of that determination and of his right to appeal, 
but failed to initiate an appeal and that decision became 
final after one year.  In March 2000, he claimed service 
connection for "low back pain with pain radiation in both 
lower extremities."

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The record shows 
that the claimant and his representative were notified of the 
provisions of the VCAA by RO letter of May 4, 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal was filed in March 2000, 
the revised regulations applicable to reopened claims are 
inapplicable to this appeal.  In general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the issue addressed in the instant 
appeal has been obtained by the RO, and that VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all evidence 
necessary to substantiate that claim have been fully met.  
The RO has obtained all service department and private 
medical records identified by the claimant which are 
pertinent to the issue resolved herein, and he was afforded a 
travel board hearing held at the RO in February 2002 before 
the undersigned Member of the Board.  The appellant has not 
argued a notice or duty to assist violation under the VCAA, 
and the Board finds that there is no question that the 
appellant was fully notified and aware of the type of 
evidence required to substantiate the claim resolved in this 
decision.  

In view of the factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  A rating decision of December 1969 denied service 
connection for a low back disability; the veteran was 
notified of that determination and of his right to appeal, 
but failed to initiate an appeal and that decision became 
final after one year.  

3.  In March 2000, the veteran filed a request to reopen his 
claim for service connection for a low back disability.  

4.  The additional evidence submitted to reopen the claim for 
service connection for a low back disability, diagnosed as 
spondylosis without spondylolisthesis, L5-S1, bilaterally, 
since the final RO decision of December 1969 includes 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 

5.  A chronic low back disability, was not noted at the time 
the veteran was examined and accepted for service, and he is 
entitled to the presumption of soundness at service entry.  

6.  A chronic low back disability, including spondylolysis, 
L5-S1, bilaterally, was first clinically manifested and 
diagnosed during active service.  


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 5107(a), 5108, 7104(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001). 

2.  A chronic low back disability, including spondylolysis, 
L5-S1, bilaterally, was not noted on examination for service 
entry, and the veteran is entitled to the presumption of 
soundness at service entry.  38 U.S.C.A. §§ 1110, 1111, 
5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001). 

3.  A chronic low back disability, diagnosed as 
spondylolysis, L5-S1, bilaterally, was incurred during 
wartime service.  38 U.S.C.A. §§ 1110, 5107(a) (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record at the time of the prior final RO 
decision of December 1969 denying the veteran's claim for 
service connection for spondylosis without spondylolisthesis, 
L5-S1, bilaterally, included the claimant's DD Form 214; his 
complete service medical records, including his October 1966 
service entrance examination and a September 1969 report of 
medical examination, as well as reports of Medical Board and 
Physical Evaluation Board proceedings; and his original 
application for VA disability compensation benefits (VA Form 
21-526e) for, inter alia, "spondylolysis without 
spondylolisthesis, L5-S1, bilaterally, symptomatic - EPTS."  

A report of medical history completed by the veteran at the 
time of service entry denied any history of recurrent back 
pain, and denied any medical treatment in the past five years 
other than for tonsillitis.  His service entrance 
examination, conducted in October 1996 disclosed no 
abnormalities of the spine or musculoskeletal system, and his 
neurological evaluation was negative.

In August 1968, the veteran was first seen for complaints of 
low back pain in the paravertebral area, L4, with clinical 
findings of muscle spasm and tenderness over the L4 area and 
decreased patella and post-tibial reflexes, but without 
radiation, paresthesia, weakness, or bowel or bladder 
symptoms, and offered a history of sustaining a blow to the 
back a few years previously.  A subsequent orthopedic 
consultation in August 1968 cited the veteran's complaints of 
back pain after sitting or standing for long periods, 
worsened by stooping or bending.  Examination disclosed  
tenderness over L4-L5, and rather marked tenderness over the 
right sciatic notch, with pain on all lumbar motions.  
Straight leg raising was positive at 80 degrees, and X-rays 
raised a question of spondylolysis and spina bifida occulta.  

The veteran was issued a permanent L2 profile in August 1968 
restricting heavy lifting, or prolonged standing, bending or 
stooping due to degenerative disc disease secondary to spina 
bifida occulta and a segmentation anomaly.  He was medivaced 
to the Homestead Air Force Base Hospital for a surgical 
evaluation.  A September 1968 report of surgical evaluation 
of the veteran noted that he had reported a preservice back 
injury but had recovered sufficiently to pass a US Army 
physical examination and be admitted to service for a four-
year enlistment.  The veteran recounted recurrent episodes of 
low back pain since entering service whenever he performed 
any work which involved lifting or bending forward, often 
rendering him unable to sleep due to pain following those 
episodes.  Examination revealed a normal lumbar lordosis, 
paravertebral muscle spasm, limitation of forward flexion, 
negative Lasegue's and Patrick's signs, straight leg raising 
to 80 degrees, bilaterally, and no evidence of paresthesias, 
sciatica, or motor, sensory or reflex deficit.  X-rays 
revealed spondylolysis, L5, without spondylolisthesis.  His 
permanent profile was changed to prohibit him from lifting, 
physical training or KP duty, due to spondylolysis, L5, and 
increased to L3, indicative of defects causing moderately 
limited mobility of joints, muscular weakness or other 
musculoskeletal defects causing moderate interference with 
function.  

The veteran continued to have a permanent L3 profile assigned 
throughout his remaining period of active service.  He was 
hospitalized at the US Army Hospital, Fort Benning, in 
October 1968, and offered a history of an acute flexion 
injury to his back several years previously, with subsequent 
recovery and no ensuing difficulty.  He was noted to have 
passed the Army enlistment physical examination without 
difficulty, but experienced the onset of back pain after 
heavy lifting while in service.  His back pain was described 
as severe, reaching his ankle on occasion. An evaluation by 
the orthopedic staff revealed paravertebral muscle spasm in 
the lower lumbar region, with a normal motor, sensory and 
reflex examination, and no radiation into the lower 
extremities.  The diagnosis was spondylolysis, L5, 
symptomatic.  The hospital discharge summary showed diagnoses 
of spondylolysis, L5, from severe flexion injury several 
years ago, [prior] history unknown; existed prior to service 
entry.  His L3 permanent profile was continued based upon an 
unstable back (spondylolysis), and prohibiting crawling, 
stooping, running, strenuous physical activity, KP or guard 
duty, or prolonged standing or marching.  

Following continued complaints of episodic and continuous 
back pain during October 1968, January and March 1969, 
treated with Parafon forte and Fiorinal, the veteran was 
excused from duty for two days on one occasion.  In March 
1969, he completed a medical history stating that before 
entering service, he had an on-the-job accident when bales of 
cotton fell, catching him between them, and that during the 
last several months, he has experienced constant aches and 
intractable pain in his back.  He also complained of pain in 
his left leg, keeping him awake, and was issued a Williams 
back brace.  A letter from the orthopedic clinic, dated in 
April 1969, stated that the veteran has spondylolysis of the 
back, L5, which required surgery to relieve his symptoms and 
return him to work.  It was indicated that Air Force 
regulations prohibited other than symptomatic care for the 
veteran as his condition existed prior to service and was not 
incurred as a result of accident while on active duty.  It 
was recommended that his command adhere to his permanent L3 
profile prohibiting crawling, stooping, running, strenuous 
physical activity, KP or guard duty, or prolonged standing or 
marching due to spondylolysis, L5.  

The veteran continued to be seen for symptoms of low back 
pain in May, June and July 1969, and was medicated with 
Fiorinal, Darvon, and Parafon forte.  In June 1969, the 
veteran was again excused from duty for two days, and was 
provided a letter from the Acting Inspector General informing 
him that no consideration for medical discharge or further 
consultation would be undertaken for his back injury for a 
period of 60 to 90 days.  He was instructed to make an 
appointment at that time for further orthopedic evaluation. 

In July 1969, the veteran was again medivaced to the 
Homestead AFB hospital for a period of 12 days for treatment 
and evaluation of persistent spondylolysis, L5-S1, with 
recurrent back ache and muscle spasm.  The admission 
examination report noted that the veteran had previously 
undergone orthopedic evaluation at that facility, but had 
been unable to work within his profile, and had presented at 
the Emergency Room with complaints of low back pain and a 
tingling and a pins-and-needles sensation for several months, 
radiating to the anterior aspect of both thighs down as far 
as his knees, with numbness in the legs.  The examining 
physician stated that the veteran's past history was 
"noncontributory to his current illness."  The progress 
notes show that the veteran was placed on complete bed rest 
and issued a back brace during that 12-day hospitalization.  
A subsequent orthopedic consultation revealed that the 
veteran stood with a marked lordosis from pain and pressure 
on the L5-S1 interspace and marked paravertebral muscle 
spasm, while straight leg raising was positive at 45 degrees, 
bilaterally, although it was noted that motor power, 
sensation and reflexes were "essentially" within normal 
limits in the lower extremities.  The orthopedic examination 
report stated that X-rays revealed spondylolysis, L5-S1, and 
that while previous X-rays were suggestive of a 
spondylolisthesis, such was not apparent on current X-ray 
studies.  While the veteran's reported history of a 
preservice back injury was noted, the examination report 
stated that the veteran's past medical history was 
"noncontributory to his present illness."  The diagnosis 
was spondylolysis, L5-S1, with recurrent episodes of back 
pain.  

The Homestead AFB Hospital orthopedic staff noted that the 
veteran had been placed on bed rest, medicated with 
analgesics, and provided therapy, with some improvement in 
symptoms but continuing low back pain and inability to find a 
comfortable position.  It was recommended that the veteran 
have a lumbosacral spine fusion at the earliest possible 
date, noting that it was not permissible to perform the 
required surgery at a service facility since his condition 
had existed prior to service; that he be considered for a 
medical separation from service; that the Homestead AFB 
Hospital staff had been unable to return the veteran to 
useful function in the service; and that the orthopedic staff 
required some assistance in either helping the veteran with a 
change of assignment or with obtaining a medical discharge so 
that he could seek proper orthopedic care in the civilian 
community.  The veteran was subsequently transferred to 
Brooke General Hospital, Fort Sam Houston, on August 5, 1969, 
for further evaluation and disposition, with a transfer 
diagnosis of spondylolysis, L5-S1 region of spine, existed 
prior to service entry.  

A hospital summary from Brooke General Hospital shows that 
the veteran was admitted on August 5, 1969, and an admission 
history noted that the veteran's low back pain, with symptoms 
of tightness in the back and right leg pain and 
"tiredness", started in August 1968 while on active duty; 
that he had been evaluated by several service physicians, 
given an L3 permanent profile, and returned to duty; that the 
veteran was seldom symptom-free, and had been wearing a back 
brace for the last several months, without relief; and that 
his history indicated that he had been injured in an 
industrial accident in 1965 at age 16 when a bale fell on him 
while working at a cotton press, with pain for 1-2 days, but 
was able to play basketball for two years thereafter without 
difficulty.  

Clinical findings on admission examination included lumbar 
paraspinal tenderness, with marked tenderness over L4-5, 
positive straight leg raising at 45 degrees on the left and 
at 50 degrees on the right; and decreased sensation of both 
legs.  The diagnosis was low back pain, and spondylolysis by 
X-ray, L5-S1.  During the veteran's treatment and evaluation 
at Brooke General Hospital, he was treated symptomatically, 
provided a bed board, maintained on best rest and placed in a 
semi-Fowler's position.  Additional X-rays in August 1969 
revealed spondylolysis of the pars articularis on the right 
and questionably in the left at L5, with no evidence of 
spondylolisthesis; while another showed bilateral 
spondylolysis of L5 with no evidence of spondylolisthesis, 
and narrowing of the L4-5 intervertebral disc space 
suggesting disc disease at that level.  

Electromyography revealed significant denervation activity in 
the gastrocnemius and foot intrinsics on the left side, 
indicating significant motor degeneration, probably in the S1 
distribution; and significant denervation activity indicating 
motor degeneration in the muscles of the quadriceps group and 
in the anterior and lateral compartments on the right, 
certainly involving  the L4 distribution, while one or more 
levels above or below L4 could also be involved.  The 
examiner noted that attempts to sample the posterior 
paraspinous muscles were unsuccessful because those muscles 
went into severe contractions on attempts to sample them.  
Further electrodiagnostic testing revealed positive findings 
at the inferior gluteal nerve innervated by L5, S1-2.  Gross 
fasciculations were found at the right calf, and sensitivity 
testing and two-point discrimination testing of the lower 
extremities revealed numerous areas of diminished or absent 
discrimination, particularly on the left.  

A report of medical examination of the veteran for Medical 
Board proceedings, conducted in September 1969, noted a 
defect of the spine, L5-S1, bilaterally, symptomatic; and the 
veteran was assigned an L4 profile, indicative of such 
factors as strength, range of movement, and efficiency of 
feet, legs, pelvic girdle and lower back below the minimum 
standards for induction and disqualifying except for those 
who have been trained and have performed adequately in their 
current assignment.  

A narrative summary prepared in September 1969 for Medical 
Board proceedings included the matters cited above, while 
further noting findings of marked tenderness over the L4-5 
area and in the left paraspinous lumbar area, without 
noticeable muscle spasm, and limitation of forward flexion.  
A September 1969 total myelogram disclosed no extradural or 
intradural masses, while a subsequent multiple-view X-ray of 
the lumbosacral spine revealed bilateral spondylolysis at L5, 
and narrowing of the L4-L5 interspace.  The veteran was 
placed on total bed rest, but did not improve, and continued 
to complain of back pain.  It was felt that his condition was 
chronic and existed prior to service entry; that his chronic 
and recurrent complaints of low back pain, together with X-
ray evidence of spondylolysis without spondylolisthesis, L5-
S1, bilaterally, was likely to interfere with the performance 
of his duty.  The pertinent diagnosis was spondylolysis 
without spondylolisthesis, L5-S1, bilaterally, symptomatic, 
treated, unchanged.  

A Report of Medical Board proceedings in September 1969 
determined that the veteran was medically unfit for further 
service due to disabilities which included spondylolysis 
without spondylolisthesis, L5-S1, bilaterally, symptomatic, 
treated, unchanged, existed prior to service entry, without 
inservice aggravation.  The "summary of physical defects in 
nontechnical language" cited only the veteran's defect of 
the spine (spondylolysis), L5-S1, symptomatic, and he was 
referred to a Physical Evaluation Board.  The October 1969 
Report of Physical Evaluation Board Proceedings found the 
veteran to be unfit for further military service under AR 40-
501 due to spondylolysis without spondylolisthesis, 
manifested by recurring attacks of low back pain, moderate in 
severity and rated under VA disability code 5293 
[intervertebral disc disease].  

The foregoing constitutes the evidence of record at the time 
of the prior final denial of the veteran's claim in December 
1969.  The veteran was notified of that determination and of 
his right to appeal, but failed to initiate an appeal and 
that decision became final after one year.  

The evidence added to the record since the final rating 
decision of December 1969 denying the veteran's claim for 
service connection for a low back disability includes the 
veteran's application for VA disability compensation benefits 
(VA Form 21-526), received at the RO in March 2000, seeking 
service connection for low back pain radiating into the lower 
extremities; a March 2000 Statement in Support of Claim for 
the veteran; a report of CT scan of the veteran's lower 
lumbar spine performed at South Panola Community Hospital in 
September 1993; a January 1997 hospital summary from Baptist 
Memorial Hospital - Northern Mississippi; lay statements from 
the veteran's high school football and basketball coach and 
high school principal, dated in February 2002; and the 
veteran's testimony at his hearing held before the 
undersigned traveling Member of the Board in February 2002.  
The Board must now determine whether the additional evidence 
added to the record since the rating decision of December 
1969 denying his claim is both new and material to the issue 
of service connection for a low back disability, diagnosed as 
bilateral spondylosis, L5-S1, bilaterally, and degenerative 
disc disease of the lumbar spine.  

II.  Analysis

The submission of new and material evidence by a VA claimant 
to reopen a previously denied claim is a jurisdictional 
prerequisite to the reexamination of the veteran's claim by 
VA and the Board.  38 U.S.C.A. § 5108, 7104;  38 C.F.R. 
§ 20.1105 (2001).  Without the submission of new and material 
evidence, the Board does not have jurisdiction to review the 
claim in its entirety, and its analysis must end.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2001); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996);  Barnett v. Brown,  83 
F.3d 1380, 1383-4 (Fed. Cir. 1996);  Rowell v. Principi, 4 
Vet. App. 9, 15 (1993).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a);  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
"New" evidence is that which is not "merely cumulative" of 
other evidence in the record, while "[m]aterial" evidence 
is "relevant and probative of the issue at hand."  Justus 
v. Principi, 3 Vet. App. 510, 512 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Hodge v. West, 
155 F.3d 1356, 1363  (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

In  Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This presumption is made only for the purpose of 
determining whether the case should be reopened.  Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  Justus, 3 Vet. App. at 513.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . 
. . cannot serve as the predicate to reopen a claim under  38 
U.S.C.A. § 5108.  Just as the [Board] must point to a medical 
basis other than its own unsubstantiated opinion (Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)), the veteran cannot 
meet his initial burden by relying upon his own, or his 
representative's, opinions as to medical matters.  Nor can 
the veteran meet the 'new and material evidence' burden of 38 
U.S.C.A. § 5108 by relying upon such 'evidence'."  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

The Court has held that a veteran's statements (and those of 
other lay persons) are competent as to the onset and 
continuity of symptomatology, including pain, and other 
symptoms as to which, under the case law of the United States 
Court of Veterans Appeals (Court), lay observation is 
competent.  Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  
Falzone v. Brown,  8 Vet. App. 398, 405 (1995).

New and Material Evidence to Reopen the Claim for 
Service Connection for a Low Back Disability

As noted, the additional evidence submitted by the claimant 
since the final RO rating decision of December 1969 denying 
service connection for a back disability consists of an 
application for VA disability compensation benefits (VA Forms 
21-526), received in March 2000; duplicate copies of portions 
of his service medical records dated in September 1968 and 
April 1969, and a duplicate copy of October 1969 Physical 
Evaluation Board proceedings; a March 2000 Statement in 
Support of Claim for the veteran; a report of CT scan of the 
veteran's lower lumbar spine performed at South Panola 
Community Hospital in September 1993; a January 1997 hospital 
summary from Baptist Memorial Hospital - Northern 
Mississippi; lay statements from the veteran's high school 
football and basketball coach and high school principal, each 
dated in February 2002; and the veteran's testimony at his 
hearing held before the undersigned traveling Member of the 
Board in February 2002.  

The duplicate copies of the veteran's service medical records 
are not new, but are merely duplicates of evidence previously 
of record and considered at the time of the prior final 
denial of the appellant's claim for service connection for a 
chronic low back disability, diagnosed as spondylosis without 
spondylolisthesis, L5-S1, bilaterally.  

The report of CT scan of the veteran's lower lumbar spine 
performed at South Panola Community Hospital in September 
1993 cites the veteran's complaints of low back pain 
radiating into the left leg.  The report noted the presence 
of bilateral pars defects at L5, a slight anterior 
displacement of L4 on L5 with resulting elongation of the 
vertebral canal, no abnormalities of the facet joints, and no 
evidence of hypertrophic spurs extending into the vertebral 
canal.  However, soft tissue encroachment upon the neural 
foramen at L5-S1, bilaterally, thought to represent changes 
secondary to the veteran's Grade I spondylolisthesis rather 
than a herniated disc, was found while no extrinsic pressure 
on the thecal sac was identified and no other abnormality was 
noted.  The clinical impression was bilateral pars defects at 
L5 with an associated Grade I spondylolisthesis of L5-S1; and 
soft tissue encroachment upon the neural foramen at L5-S1, 
bilaterally, most likely secondary to the Grade I 
spondylolisthesis. 

The Board finds that the September 1993 report of CT scan of 
the veteran's lumbar spine shows symptoms of ongoing lumbar 
pain radiating into the left lower extremity, and the 
continued presence of bilateral pars defects at L5, while the 
clinical impression refers to the veteran's Grade I 
spondylolisthesis of L5-S1 as associated with the bilateral 
pars defects at L5, which were first shown during active 
service (emphasis added).  

Although the 1993 report of CT scan does not specifically 
relate the veteran's current symptoms and findings to his 
period of active service, the Board notes that during the 
veteran's protracted treatment for lumbar spine symptoms 
during active service, his lumbar X-rays were discussed by a 
service department orthopedic specialist in July 1969, and 
that the service orthopedist stated that while previous X-
rays were "suggestive of a spondylolisthesis", such was not 
apparent on current X-ray studies.  However, the hospital 
records show that the veteran was treated symptomatically, 
placed on complete bed rest and issued a back brace during 
that 12-day hospitalization, and that during his subsequent 
treatment and evaluation at Brooke General Hospital, he was 
again treated symptomatically, provided a bed board, 
maintained on best rest and placed in a semi-Fowler's 
position.  In the context of the symptoms and findings shown 
during the veteran's period of active service, and their 
continued manifestation in September 1993, approximately 23 
years after final service separation, the Board is of the 
opinion that such additional evidence is new, and that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R.  § 3.156(a);  Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).  

The January 1997 hospital summary from Baptist Memorial 
Hospital - Northern Mississippi, dated in January 1997, 
shows, in pertinent part, that the veteran continued to have 
difficulty with spondylolysis, and it was thought that his 
symptoms might be due to spondylolysis.  While that evidence 
does not specifically relate the veteran's symptoms to his 
period of active service, the Board finds that medical 
evidence dated in January 1997, more than 35 years after 
service separation, establishing the continued manifestation 
of symptoms of a chronic lumbar disability first demonstrated 
and diagnosed during active service, is new, and that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R.  § 3.156(a);  Hodge, id. 

The March 2000 Statement in Support of Claim from the veteran 
correctly states that he was discharged from service in 
November 1969 due to a physical disability, which he 
incorrectly identifies as spondylolisthesis; that his lumbar 
disability shown in service has continued and progressed over 
the years; and that he is no longer able to work as a result 
of that disability.  Those contentions are new, and are 
material to the issue of whether the veteran's lumbar 
disability first demonstrated and diagnosed during active 
service continues to be manifested by symptomatic residuals.  

The February 2002 lay statement from the veteran's high 
school basketball coach addresses the issue of the veteran 
having a preservice disability, stating that he coached the 
veteran from eighth grade through high school during the 
years 1962 through 1966; that the veteran was healthy and an 
outstanding athlete; and that the veteran demonstrated no 
evidence of disease or physical illness throughout that 
period.  The Board finds that while the veteran's former 
junior high and high school coach is not competent to 
diagnose disability, he is competent to state his 
observations as to the presence or absence of outward 
manifestations of physical impairment based upon his daily 
observation of the veteran while engaged in varsity sports.  
As the matter at issue includes the question of a preexisting 
disability, reportedly occurring in 1965, his statement as to 
his observations of the veteran before, during and after that 
date are competent to that limited extent, and must be 
considered in order to fairly decide the merits of the claim.  

The February 2002 lay statement from the veteran's high 
school principal from 1962 through 1966 states that the 
veteran was a member of the high school basketball team; that 
the veteran "did not appear" to have any physical deficits; 
and that no complaints were registered during that period 
regarding his physical condition.  While the veteran's high 
school principal is not competent to diagnose disability, he 
is competent to state his observations as to the presence or 
absence of outward manifestations of physical impairment 
based upon his frequent observations of the veteran while 
carrying out his duties as principal.  As the matter at issue 
includes the question of a preexisting disability, reportedly 
occurring in 1965, his statement as to the absence of any 
observable impairment or deficit in the veteran before, 
during and after that date are competent to that limited 
extent, and must be considered in order to fairly decide the 
merits of the claim.  

At his February 2002 hearing before the undersigned traveling 
Member of the Board, the veteran's testified that he did not 
have any back problems at the time he entered service; that 
his preservice accident in 1965 was minor in nature and that 
he did not see a physician for medical treatment; that he had 
no subsequent problems prior to service entry; and that he 
had no back disability at the time of service entrance 
examination.  He further testified that while stationed in 
Florida as a Nike Missile crewman during service, he began 
having problems with back pain radiating into his legs while 
lifting and on prolonged standing; that he was hospitalized 
on two occasions at Homestead Air Force Base Hospital and 
placed on a permanent profile; that he was found to be unfit 
for further service and discharged because of physical 
disability.  He testified that he had no similar back 
symptoms at the time of his preservice accident; that he did 
not miss work, but continued to work until school resumed 
after the summer; that he had no symptoms of back pain and 
had never seen a doctor for back symptoms prior to the onset 
of such symptoms while in service; that after service, he 
filed a claim for benefits but was denied; that he got a job 
to support his family but experienced back problems requiring 
that he wear the back brace issued him while in service; and 
that he self-medicated with liniments because his back has 
never stopped bothering him since his inservice injury and 
treatment.  The transcript of that testimony is of record. 

As previously noted, for the purpose of determining whether a 
case should be reopened, the credibility of the evidence 
added to the record, although not its weight, is to be 
presumed unless the evidence is inherently incredible or 
beyond the competence of the witness.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The Court has held that a 
veteran's statements (and those of other lay persons) are 
competent as to the onset and continuity of symptomatology, 
including pain, and other symptoms as to which, under the 
case law of the United States Court of Appeals for Veterans 
Claims (the Court), lay observation is competent.  Heuer v. 
Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 
Vet. App. 398, 405 (1995).

The Board finds that the veteran's sworn testimony as to the 
absence of symptoms or need for medical treatment following 
the preservice incident in 1965 is competent, as is his 
testimony as to the onset of low back symptoms during active 
service in August 1968, nearly two years after service entry.  
The Board further finds that the veteran's statements as to 
the absence of symptoms or impairment while playing varsity 
sports in high school, together with the absence of medical 
evidence of low back complaints or symptoms while undergoing 
basic training, tends to support the veteran's statement that 
he had no preservice back injury productive of symptoms prior 
to August 1968.  The Board finds the veteran's statements 
made during active service and his testimony at the February 
2002 hearing are credible.  

As noted above, the Federal Circuit court has stated that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge, 155 F.3d  at 1363.  In this case, the 
information and evidence pertaining to the veteran's 1965 
work-related incident, including the absence of symptoms 
prior to service entry, were almost wholly absent prior to 
his February 2002 testimony and submission of other new and 
material evidence supporting his claim.  This evidence 
corroborates the statements of service physicians who found 
that the veteran had recovered from any preservice injury 
which might have existed such that he passed the US Army 
physical examination for service entry.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
a low back disability.  


Whether the Grant of Service Connection for Low Back 
Disability is Warranted

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.304(b) (2001); Akins v. Derwinski,  
1 Vet. App. 228, 232 (1991);  Bagby v. Derwinski,  1 Vet. 
App. 225 (1991).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111, 1137 (West 1991).  

In this case, the service medical records show that no back 
disability was noted when examined and accepted for service, 
and he is entitled to the presumption of soundness at entry.  
Therefore, the next 	question that must be answered is whether 
the record includes clear and unmistakable evidence of a pre-
service back disability.  

The veteran served on active duty for a period of nearly two 
years prior to his initial complaint of low back pain after 
lifting in the performance of his duties as a Nile Missile 
crewman.  The only evidence in this case which supports a 
finding that the veteran's spondylolysis, L5-S1, bilaterally, 
preexisted service entry are the service medical records 
showing that while at Homestead Air Force Base Hospital in 
August 1968, the claimant offered a history of receiving a 
blow to the back several years previously, which was 
subsequently reiterated, with some added details as to the 
time, place and nature of the event, in his service medical 
records, and the subsequent diagnoses at hospital discharge, 
Medical Board proceedings, and service discharge asserting 
that spondylolysis, L5-S1, bilaterally, preexisted service 
entry.  
In addition to the unsupported finding that spondylolysis, 
L5-S1, bilaterally, preexisted service entry, and Medical 
Board proceedings and Physical Evaluation Board Proceedings 
found that such had not been aggravated during active 
service.

The Court has held that "[t]he appellant's account of a 
prior condition is . . . an inadequate basis upon which the 
Board could have concluded that he had a condition that 
preexisted service.  Paulson v. Brown,  6 Vet. App. 283, 286 
(1994).  Since rebutting the presumption of soundness at 
service entry requires that VA produce clear and unmistakable 
evidence that the veteran's disability preexisted service, 
and the only evidence advanced to show preexistence is the 
veteran's own lay assertions, which he has now clarified, the 
Board finds that the presumption of soundness at entry has 
not been rebutted.  

In view of the absence of any competent medical evidence or 
opinion rebutting the presumption of soundness at service 
entry, and the competent medical evidence and opinion showing 
that the veteran was diagnosed with spondylolysis, L5-S1, 
bilaterally, during active service, the Board finds that 
service connection for spondylolysis, L5-S1, bilaterally, is 
warranted.  Accordingly, service connection for 
spondylolysis, L5-S1, bilaterally, is granted.


ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for a back disability, that 
claim is reopened, and service connection for spondylolysis, 
L5-S1, bilaterally, is granted.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

